           Case 1:17-cv-01310-CCC Document 77 Filed 10/18/19 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK VANORDEN, on        :                    CIVIL ACTION NO. 1:17-CV-1310
behalf of himself and others similarly
                              :
situated,                     :                    (Chief Judge Conner)
                              :
            Plaintiff         :
                              :
        v.                    :
                              :
LEBANON FARMS DISPOSAL, INC., :
                              :
            Defendant         :

                                         ORDER

      AND NOW, this 18th day of October, 2019, upon consideration of named

plaintiff Frederick VanOrden’s unopposed motion (Doc. 72) for final approval of

“class/collective” action settlement, requested attorney’s fees and costs, requested

service awards, appointment of class counsel, and waiver of class members’ FLSA

claims, and the motion’s accompanying memorandum (Doc. 73) of law, the

“Class/Collective Action Settlement Agreement,” (Doc. 72-1), the Declaration of R.

Andrew Santillo, (Doc. 72-2), the Declaration of Mark Patton, (Doc. 72-3), the

representations of class counsel during the October 17, 2019 final fairness hearing,

the absence of any objection from putative class members, and all other papers and

proceedings herein, it is hereby ORDERED that:

      1.       The settlement of this action is APPROVED as “fair, reasonable, and
               adequate” pursuant to the Fair Labor Standards Act and Federal Rule
               of Civil Procedure 23(e). 1 29 U.S.C. § 201 et seq.; FED. R. CIV. P. 23(e).


      1
       The settlement does not apply to or bind John White, who excluded himself
from the settlement. (See Doc. 72 at 1 n.1).
     Case 1:17-cv-01310-CCC Document 77 Filed 10/18/19 Page 2 of 3




2.       With respect to the $139,442.48 payable to the class members, the court
         finds that the following factors, provided by Federal Rule of Civil
         Procedure 23(e)(2)(C) and (D), militate in favor of approval of the
         settlement: the costs, risks, and delay of trial and appeal; the
         effectiveness of the processing and distribution of class-member
         claims; the terms of the attorney’s fees, (see ¶ 4, infra); and the
         settlement’s treatment of class members equitably relative to each
         other.

3.       The court also APPROVES the requested service award of $5,000.00 to
         named plaintiff Frederick VanOrden in recognition of his role in
         initiating this lawsuit and diligently pursuing his legal claims on behalf
         of the class. This award falls within the range of service awards
         approved in other wage/overtime class action lawsuits. See, e.g., Creed
         v. Benco Dental Supply Co., No. 3:12-CV-1571, 2013 WL 5276109, at *7
         (M.D. Pa. Sept. 17, 2013) (approving $15,000.00 service award); Craig
         v. Rite Aid Corp., No. 4:08-CV-2317, 2013 WL 84928, at *13 (M.D. Pa.
         Jan. 7, 2013) (approving awards of $7,500.00 and $5,000.00 and citing
         authority). The court likewise approves the $250.00 service awards to
         the other 17 class members for responding to written discovery.

4.       The court APPROVES, pursuant to Federal Rule of Civil Procedure
         23(h), the requested payment of $75,000.00 to class counsel for
         attorney’s fees and expenses. See FED. R. CIV. P. 23(h). The court
         finds $16,451.74 in expenses to be reasonable and necessary under the
         circumstances of this litigation and settlement. Moreover, the
         requested $58,548.26 attorney’s fee recovery, which constitutes
         approximately 26% of the total $223,692.48 settlement fund and is
         substantially less than the fee lodestar crosscheck, (see Doc. 73 at 32;
         Doc. 72-2 ¶¶ 18-22), is supported by the seven factors described in
         Gunter v. Ridgewood Energy Corp., 223 F.3d 190, 193 n.1 (3d Cir. 2000):
         (a) the size of the fund created and the number of persons benefited;
         (b) the absence of objections by members of the class; (c) the skill and
         efficiency of the attorneys involved; (d) the complexity and duration of
         the litigation; (e) the risk of nonpayment; (f) the amount of time
         devoted to the case by plaintiff’s counsel; and (g) awards in similar
         cases.




                                      2
     Case 1:17-cv-01310-CCC Document 77 Filed 10/18/19 Page 3 of 3




5.       The court CERTIFIES the above-captioned case as a collective action
         under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. The court
         concludes that plaintiffs are similarly situated based upon the
         representations of counsel placed on the record during October 17,
         2019 final fairness hearing, VanOrden’s brief in support of the instant
         motion, (Doc. 73 at 2-3), and the findings set forth in the court’s July 10,
         2019 preliminary settlement and class certification approval order
         (Doc. 69).

6.       The court likewise CERTIFIES a settlement class of 293 individuals
         listed in Exhibit A to the Settlement Agreement (excluding John
         White), (see Doc. 72-1 at 10-17), who, during any time between July 25,
         2014, and August 20, 2018, worked as a driver or loader for Lebanon
         Farms Disposal, Inc. This class satisfies the numerosity, commonality,
         typicality, and adequacy of representation requirements of Rule 23(a),
         as well as the predominance and superiority requirements of Rule
         23(b)(3). See ¶ 5, supra; Doc. 73 at 12-17.

7.       The court APPROVES the class members’ waiver of their FLSA
         claims. The proposed settlement is a fair and reasonable compromise
         of the bona fide disputed issues, and it furthers the FLSA’s
         implementation as there are no overly burdensome confidentiality
         agreements, overbroad release language, or sealed filings. See Shimp
         v. Wildcat, LLC, No. 1:15-CV-1109, 2016 WL 1584013, at *4 (M.D. Pa.
         Apr. 20, 2016) (Conner, C.J.).

8.       The court APPOINTS the law firm of Winebrake & Santillo, LLC to
         serve as class counsel pursuant to Federal Rule of Civil Procedure
         23(g). (See Doc. 69 at 3; Doc. 72-2; Doc. 73 at 27-28).

9.       This action is DISMISSED with prejudice, although the court will
         retain jurisdiction over the interpretation, enforcement, and
         implementation of the settlement agreement and this order.


                                    /S/ CHRISTOPHER C. CONNER
                                    Christopher C. Conner, Chief Judge
                                    United States District Court
                                    Middle District of Pennsylvania
